The defendants’ petition for certification for appeal from the Appellate Court, 21 Conn. App. 270, is granted, limited to the following issues:
“1. Did the Appellate Court err in concluding that the workers’ compensation commissioner was not *810authorized to give the employer a credit against all future payments or expenses it may be obliged to make for an injured employee in an amount equal to the employee’s net recovery for that injury against a third party tortfeasor?
Jason M. Dodge, in support of the petition.
Decided May 23, 1990
“2. Did the Appellate Court err in concluding that the workers’ compensation commissioner was not authorized to give the employer a credit against all future payments it may become obliged to make to or on behalf of the employee in an amount equal to the employee’s net recovery from a claim filed against the third party tortfeasor?”